Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 16, 23 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 16 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (Brown), US 2017/0347298, in view of Vikberg et al (Vikberg), US 2017/0127325.

As per claim 1, Brown taught a base station for a communication system (pp. 0095), the base station comprising:
A memory storing instructions (base station inherently includes memory); and
A controller configured to process the instructions to:
Control a communication session of a communication device via the base station and a user plane function (pp. 0095-0096, 0099-0100);
Determine a mobility action to select a target base station to which the communication session is to be transferred (pp. 0103-0104, 0106-0114), using the UE subscription information indicating which service area can serve the communication device (pp. 0106-0114). 

Brown did not disclose the base station to receive, from a core network node, user equipment (UE) subscription information.  Vikberg taught the base station to receive the UE subscription information form a core network node (pp. 0047-0048, 0094-0095, 0097: eNB select the AWUBS to be used for the UE based on the AWUBS indication received from the MME.  AWUBS indications are included in UE subscription information).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Brown and Vikberg to exchange subscription information between a base station and MME to perform handover restriction information based on the stored UE subscription information and ensure the UE is handover to a target base station within the geographical area permitted to access.

As per claim 2, Brown and Vikberg taught the invention as claimed in claim 1.  Brown further taught wherein the controller is configured to transmit UE related information corresponding to the UE subscription during a procedure for transferring the communication session (pp. 0064, 0070, 0111-013).

As per claim 16, Brown a method performed by a base station in a communication system (pp. 0095), the method comprising:
Control a communication session of a communication device via the base station and a user plane function (pp. 0095-0096, 0099-0100);
Determine a mobility action to select a target base station to which the communication session is to be transferred (pp. 0103-0104, 0106-0114), using the UE subscription information indicating which service area can serve the communication device (pp. 0106-0114). 

Brown did not disclose the base station to receive, from a core network node, user equipment (UE) subscription information.  Vikberg taught the base station to receive the UE subscription information form a core network node (pp. 0047-0048, 0094-0095, 0097: eNB select the AWUBS to be used for the UE based on the AWUBS indication received from the MME.  AWUBS indications are included in UE subscription information).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Brown and Vikberg to exchange subscription information between a base station and MME to perform handover restriction information based on the stored UE subscription information and ensure the UE is handover to a target base station within the geographical area permitted to access.

As per claim 23, Brown and Vikberg taught the invention as claimed in claim 16.  Brown further taught to transmit UE related information corresponding to the UE subscription during a procedure for transferring the communication session (pp. 0064, 0070, 0111-013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwai et al, US 2017/0195926
Wang et al, US 2016/0135072
Xu et al, US 2014/0301364

A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
December 5, 2022